Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  	Claim(s) 1-3, 6, 12-15, 19-21, 24, 30, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folke et al. (U.S. Pub No. 2015/0319778 A1).


1. Folke teaches a method performed by a user equipment (UE) arranged to communicate with a network node in a wireless network via a primary serving cell (PCell) and a selectively activated secondary cell (SCell) [abstract, The method is implemented by a wireless device and a network node of a system supporting carrier aggregation. The network node serves the wireless device configured with a first serving cell and the additional serving cell. The network node method comprises configuring (710) the wireless device to transmit feedback information associated with the additional serving cell at a first rate, and transmitting (520) a command to the wireless device to activate the additional serving cell], the method comprising: determining a receiver activity rate for the UE based on a periodic SCell measurement cycle configured for the UE by the network node [0101, The UE can perform signal measurements such as RSRP and RSRQ on a non-configured cell and also on a deactivated SCell. In the latter case the UE measures sparsely typically once every network configured SCell measurement cycle. In case the network receives measurement results of the measurement, e.g. RSRP, performed by the UE on the SCell to be activated then the network may decide to adapt the UE feedback reporting rate after sending the SCell activation command to the UE], receiving, from the network node via the PCell, an activation request identifying the SCell [par 0138, 0140, Reporting upon receiving an explicit request from the network node, e.g. from the serving network node or any target network node. The explicit request can be sent to the UE by the network anytime or at a specific occasion. For example the request for the capability reporting can be sent to the UE during initial setup or after a cell change, e.g. after handover, after RRC connection re-establishment, after RRC connection release with redirection, after PCell change in CA, or after Primary CC change. The decision at the network node whether to use the network controlled mechanism or the UE autonomous mechanism for adjusting the feedback reporting rate while the SCell is being activated]; and in response to the activation request, selecting one of a plurality of activation procedures for the SCell based on the receiver activity rate; and activating the SCell according to the selected activation procedure [Paragraphs 0144 and 0145 shows the wireless device 750 receives the command to 

2. Folke describes the method of claim 1, wherein selecting one of a plurality of activation procedures for the SCell based on the receiver activity rate comprises: determining a duration, T, since the UE’s last measurement of a signal transmitted by the SCell; determining whether T is greater than a first threshold, TO, that is a function of the receiver activity rate [par 0106, Upon receiving the SCell activation command and until certain reference time (TO) after the SCell has been activated, the UE shall send the feedback for the SCell to the eNodeB with an increased reporting rate, e.g. first reporting rate or first reporting periodicity. The increased feedback reporting rate is higher than that configured by the eNodeB for sending the feedback associated with the SCell],; when T is greater than TO, selecting a first activation procedure; and otherwise, activating the SCell according to selecting a second activation procedure [par 0112, One example of a value of a pre-defined reference time period is 4 ms. In another example TO can be expressed as K*shortest feedback reporting rate where K is an integer. TO may in one exemplary embodiment be 8 ms with K=4 and the shortest feedback rate=2 ms. In another example TO can be the time period up to the instant the UE sends the first feedback information immediately after the SCell activation. In yet another example it may be pre-defined that TO is a function of the reference feedback rate R0, i.e. T0=f(R0)].


3. Folke describes the method of claim 2, wherein TO is an integer multiple of the receiver activity rate [par 0112, One example of a value of a pre-defined reference time period is 4 ms. In another example TO can be expressed as K*shortest feedback reporting rate where K is an integer. TO may in one exemplary embodiment be 8 ms with K=4 and the shortest feedback rate=2 ms. In another example TO can be the time period up to the instant the UE sends the first feedback information immediately after the SCell activation. In yet another example it may be pre-defined that TO is a function of the reference feedback rate R0, i.e. T0=f(R0)].


6. Folke disclose the method of claim 2, wherein activating the SCell according to the second activation procedure comprises: determining whether the receiver activity rate is less than a second threshold, Tl; when the receiver activity rate is less than Tl, activating the SCell according to a fast second activation procedure having a duration Tal [par 0184, that a time period between performing a measurement for the additional serving cell and reception of the command from the network node 710 to activate the additional serving cell is shorter than a threshold; and that radio characteristics of the radio environment for the wireless device 750 are stable since performing the measurement for the additional serving cell], and otherwise, activating the SCell according to a normal second activation procedure having a duration Ta2, wherein Ta2 is greater than Tal [par 0184, The processing means 755 may also be adapted to adjust the rate for transmitting feedback information associated with the additional serving cell to the first rate and to the second rate before and after activating the additional serving cell respectively, only if at least one of the criteria is met]

12. Folke provides the method of claim 1, wherein the receiver activity rate is determined based on one or more of the following parameters received from the network: SCell measurement cycle; discontinuous reception (DRX) cycle periodicity; demodulation reference signal (DRS) occasion periodicity; and SS/PBCFI block measurement timing configuration (SMTC) periodicity [par 0101, The network may also decide to adapt the UE feedback reporting rate provided the time between the received measurement and the moment network sends the SCell activation command is shorter than certain threshold, e.g. 1 second, or one SCell measurement cycle. This is because until certain time, e.g. corresponding to one SCell measurement cycle, after performing radio measurement on the SCell]

13. Folke displays the method of claim 1, further comprising, based on the receiver activity rate, performing one or more measurements on signals transmitted by the SCell [par 0101, In the latter case the UE measures sparsely typically once every network configured SCell measurement cycle. In case the network receives measurement results of the measurement, e.g. RSRP, performed by the UE on the SCell to be activated then the network may decide to adapt the UE feedback reporting rate after sending the SCell activation command to the UE].

abstract, The method is implemented by a wireless device and a network node of a system supporting carrier aggregation. The network node serves the wireless device configured with a first serving cell and the additional serving cell. The network node method comprises configuring (710) the wireless device to transmit feedback information associated with the additional serving cell at a first rate, and transmitting (520) a command to the wireless device to activate the additional serving cell], the method comprising: determining one or more parameters needed to support activation of the at least one SCell by the one or more UEs according to an activation procedure that is selected from a plurality based on UE receiver activity rate[par 0050, 0115, The current disclosure describes several embodiments for reconfiguring or adapting parameters for UE feedback such as CSI feedback and SRS transmissions before and after SCell activation with the purpose to trigger rapid UE feedback after the UE has activated the new SCell. Upon receiving the SCell activation command, the UE changes its feedback reporting rate from normal state to increased state, i.e. from the second to the first reporting rate. Furthermore, after the SCell activation the UE reverts to the normal state of the feedback reporting rate, i.e. to the second reporting rate used before the reception of the SCell activation command], wherein the one or more parameters include a periodic SCell measurement cycle [par 0101, Radio measurements: The UE can perform signal measurements such as RSRP and RSRQ on a non-configured cell and also on a deactivated SCell. In the latter case the UE measures sparsely typically once every network configured SCell measurement cycle. In case the network receives measurement results of the measurement, e.g. RSRP, performed by the UE on the SCell to be activated then the network may decide to adapt the UE feedback reporting rate after sending the SCell activation command to the UE. The network may also decide to adapt the UE feedback reporting rate provided the time between the received measurement and the moment network sends the SCell activation command is shorter than certain threshold, e.g. 1 second, or one SCell measurement cycle. This is because until certain time, e.g. corresponding to one SCell measurement cycle, after performing radio measurement on the SCell]; sending the one or more parameters to the one or more UEs [par 0115 -0117, The network also configures one or more parameters associated with the pre-defined rule. This alternative therefore elaborates pre-defined rules #1-4 described above. The serving eNodeB also configures the UE to send one or more feedback information to the radio network node with the second reporting rate. The UE may also be configured with certain type of feedback e.g. SRS, CQI for the SCell]; sending via the PCell to a particular UE of the one or more UEs, a request to activate a particular SCell of the at least one SCell [par 0138, 0140, Reporting upon receiving an explicit request from the network node, e.g. from the serving network node or any target network node. The explicit request can be sent to the UE by the network anytime or at a specific occasion. For example the request for the capability reporting can be sent to the UE during initial setup or after a cell change, e.g. after handover, after RRC connection re-establishment, after RRC connection release with redirection, after PCell change in CA, or after Primary CC change. The decision at the network node whether to use the network controlled mechanism or the UE autonomous mechanism for adjusting the feedback reporting rate while the SCell is being activated],and receiving, from the particular UE, in response to the request a second valid measurement report pertaining to the particular SCell [par 0141, 0144, If the UE is capable of adjusting the feedback reporting rate then the network may not change the feedback report rate when it activates the SCell as the UE can perform the task autonomously based on pre-defined rules. Configuring the wireless device 750 to transmit feedback information associated with the additional serving cell at a first rate. In embodiments, the wireless device 750 may be configured to transmit feedback information associated with the additional serving cell at the first rate at reception of the command to activate the additional serving cell, or at activation of the additional serving cell. The feedback information rate will thus either be increased when the wireless device 750 receives the command to activate the additional serving cell, or when the wireless device 750 actually activates the additional serving cell].

19.    Folke creates the method of claim 14, wherein the one or more parameters comprise any of the following: SCell measurement cycle; discontinuous reception (DRX) cycle periodicity; demodulation reference signal (DRS) occasion periodicity; and SS/PBCH block measurement timing configuration (SMTC) periodicity [par 0101, The network may also decide to adapt the UE feedback reporting rate provided the time between the received measurement and the moment network sends the SCell activation command is shorter than certain threshold, e.g. 1 second, or one SCell measurement cycle. This is because until certain time, e.g. corresponding to one SCell measurement cycle, after performing radio measurement on the SCell]

20.    Claim 20 is a claim to a user equipment to carry out the method of claim 1. Therefore claim 20 is rejected under the same rationale set forth in claim 1.

21. Folke describe the UE of claim 20, wherein execution of the instructions configures the UE to select one of a plurality of activation procedures for the SCell by: determining a duration, T, since the UE’s last measurement of a signal transmitted by the SCell; determining whether T is greater than a first threshold, TO, that is a function of the receiver activity rate[par 0106, Upon receiving the SCell activation command and until certain reference time (TO) after the SCell has been activated, the UE shall send the feedback for the SCell to the eNodeB with an increased reporting rate, e.g. first reporting rate or first reporting periodicity. The increased feedback reporting rate is higher than that configured by the eNodeB for sending the feedback associated with the SCell]; when T is greater than TO, selecting a first activation procedure; and otherwise, selecting a second activation procedure [par 0112, One example of a value of a predefined reference time period is 4 ms. In another example TO can be expressed as K*shortest feedback reporting rate where K is an integer. TO may in one exemplary embodiment be 8 ms with K=4 and the shortest feedback rate=2 ms. In another example TO can be the time period up to the instant the UE sends the first feedback information immediately after the SCell activation. In yet another example it maybe predefined that TO is a function of the reference feedback rate R0, i.e. T0=f(R0)].

par 0184, that a time period between performing a measurement for the additional serving cell and reception of the command from the network node 710 to activate the additional serving cell is shorter than a threshold; and that radio characteristics of the radio environment for the wireless device 750 are stable since performing the measurement for the additional serving cell]; and otherwise, activating the SCell according to selecting a normal second activation procedure having a duration Ta2, wherein Ta2 is greater than Tal [par 0184, The processing means 755 may also be adapted to adjust the rate for transmitting feedback information associated with the additional serving cell to the first rate and to the second rate before and after activating the additional serving cell respectively, only if at least one of the criteria is met]

30.    Claim 30 is a claim to a node to carry out the method of claim 14. Therefore claim 20 is rejected under the same rationale set forth in claim 14.

31.    Folke reveal the network node of claim 30, wherein a first duration between sending the request to activate the particular SCell and receiving the second valid measurement report is a function of the one or more parameters sent to the UE [par 0065, As in FIG. 3a, the UE will receive an activation command at 31 after which it needs some time to execute the SCell activation at 32. The UE feedback frequency is higher for a period of time at activation so as to allow a quicker SCell activation detection by eNodeB. It is seen in FIG. 3b that the time from SCell activation at 32 until time tl is shorter than in FIG. 3a which reduces waste and allows for better user and network performance as the UE can be scheduled in the SCell earlier. FIG. 4b is a signaling diagram schematically illustrating the signaling involved in the activation of the SCell according to embodiments, which also clarifies the advantages of embodiments of the invention].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.    Claims 4, 5, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folke et al. (U.S. Pub No. 2015/0319778 A1) in view of Liu et al. (U.S. Pub No. 2004/0209582 Al) in further view of Vanghi etal. (2003/0031130 Al).


 	In an analogous art Liu show wherein the first activation procedure comprises: measuring power and detecting measurement saturation in each of one or more signal blocks transmitted by the SCell [par 0011, 0040, determining at least a candidate power according to root-mean-square (RMS) powers of a first group of symbols received at the receiver antennas, and setting the gain of the amplifier according to a selected candidate power with the processor. The receiver 50 includes a plurality of OFDM modules each comprising a receiver antenna 58, receiver RF module 56, and an OFDM receiver 54. The OFDM receivers 54 are adapted to output signals to a connected channel compensation module 60 and channel estimation module 62. The channel compensation module 60 is connected to a parallel to serial interface 52 that outputs the transmission data 22. The channel compensation and estimation module 60, 62 work in conjunction to eliminate the effects of inter-antenna interference 26 such that the data 22 can be accurately received at the receiver 50] each signal block being received using one of a plurality of gain settings for a first amplifier; based on the power measurements and saturation detection [abstract; A method includes amplifying the plurality of received signals, generating a plurality of time domain samples of the amplified signals with at least an analog-to-digital converter (ADC), determining at least a candidate power according to root-mean-square (RMS) powers of a first group of symbols received at the receiver antennas, and setting the gain of the amplifier according to a selected candidate power with the processor], selecting one of the gain settings; determining a first receiver gain state corresponding to the SCell, comprising: measuring power in a further signal block transmitted by the SCell, the further signal block being received using the selected gain setting for the first amplifier [par 0030, 0099, When a group of signals is transmitted along the pathways shown, they are substantially simultaneously received as signals undergoing inter-antenna interference. Once all candidate powers have been determined, step 224 selects the candidate power according to the predetermined selection rule and then sets the gain of the amplifiers 158 accordingly referencing the target power by (17). The process illustrated by the flowchart 200 is implemented in the gain processor 162] based on the power measured in the further signal block, determining again setting for a second amplifier, and the determined gain setting for the second amplifier as the first receiver gain state [par 0093, Then, a single candidate power is selected to determine the gain for the amplifiers 158];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke and Liu because provide a method for 

Folke and Liu fail to show storing the selected gain setting for the first amplifier. In an analogous art show Vanghi show storing the selected gain setting for the first amplifier [par 0032, claim 8, As noted above, the TIA/EIA/IS-856 standard defines five permissible reverse data channel rates, thus configuring the stored channel gain information with all possible reverse data channel gain values is preferable. With this approach, interference estimation is a matter of baseband digital signal processing, which may be performed at high-speed and with good reliability. Wherein accessing pre-defined channel gain value information comprises accessing stored channel gain value information comprising predefined gain values corresponding to said reverse data channel gain and said reverse data rate control channel gain].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke, Liu, and Vanghi because known channel gains that are defined by the air interface standard avoids using slow and potentially inaccurate noise floor measurements at the radio base station serving the sector.


5. Folke, Liu, and Vanghi demonstrate the method of claim 4, Folke and Liu fail to show wherein the first activation procedure further comprises performing the second activation procedure using the stored first receiver gain state.
par 0009, the sector uses the reverse activity (RA) channel to indicate congestion. In response, a number of access terminals reduce their reverse data channel rates, thereby reducing reverse link capacity utilization. With the present invention, estimation of remaining reverse link capacity uses pilot channel received power signal to noise ratio estimates and known channel gains that are defined by the air interface standard, rather than using slow and potentially inaccurate noise floor measurements at the radio base station serving the sector]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke, Liu, and Vanghi because known channel gains that are defined by the air interface standard avoids using slow and potentially inaccurate noise floor measurements at the radio base station serving the sector.


22. Folke conveys the UE of claim 21, Folke fail to show wherein execution of the instructions configures the UE to activate the SCell according to the selected first activation procedure based on: measuring power and detecting measurement saturation in each of one or more signal blocks transmitted by the SCell, each signal block being received using one of a plurality of gain settings for a first amplifier; based on the power measurements and saturation detection, selecting one of the gain settings; determining a first receiver gain state corresponding to the SCell, comprising: 
 	In an analogous art Liu show wherein execution of the instructions configures the UE to activate the SCell according to the selected first activation procedure based on: measuring power and detecting measurement saturation in each of one or more signal blocks transmitted by the SCell [par 0011, 0040, determining at least a candidate power according to root-mean-square (RMS) powers of a first group of symbols received at the receiver antennas, and setting the gain of the amplifier according to a selected candidate power with the processor. The receiver 50 includes a plurality of OFDM modules each comprising a receiver antenna 58, receiver RF module 56, and an OFDM receiver 54. The OFDM receivers 54 are adapted to output signals to a connected channel compensation module 60 and channel estimation module 62. The channel compensation module 60 is connected to a parallel to serial interface 52 that outputs the transmission data 22. The channel compensation and estimation module 60, 62 work in conjunction to eliminate the effects of inter-antenna interference 26 such that the data 22 can be accurately received at the receiver 50], the further signal block being received using the selected gain setting for the first amplifier; based on the power measured in the further signal block, determining again setting for a second amplifier [par 0015, 0099, Candidate powers according to any of equations (14), (15), and (16) are determined in step 218. Once all candidate powers have been determined, step 224 selects the candidate power according to the predetermined selection rule and then sets the gain of the amplifiers 158 accordingly referencing the target power by (17)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke and Liu because provide a method for automatic gain control (AGC) in an orthogonal frequency division multiplexing (OFDM) receiver having receiver antennas that receive signals via a single frequency band.
 	Folke and Liu fail to show each signal block being received using one of a plurality of gain settings for a first amplifier; based on the power measurements and saturation detection, selecting one of the gain settings; determining a first receiver gain state corresponding to the SCell, comprising: measuring power in a further signal block transmitted by the SCell,
 	In an analogous art Vanghi show each signal block being received using one of a plurality of gain settings for a first amplifier; based on the power measurements and saturation detection [par 0024, These receivers usually have some form of automatic gain control (AGC) circuit that compensates for changes in the receiver's noise flow caused by changing reverse link interference within the sector 12 in which the RBS 16 is located. More particularly, AGC circuits typically work to maintain the received signal within a given range to avoid saturation in analog-to-digital conversion of the signal], selecting one of the gain settings; determining a first receiver gain state corresponding to the SCell, comprising: measuring power in a further signal block transmitted by the SCell [par 0032, 0033, As noted above, the TIA/EIA/IS-856 standard defines five permissible reverse data channel rates, thus configuring the stored channel gain information with all possible reverse data channel gain values is preferable. With this approach, interference estimation is a matter of baseband digital signal processing, which may be performed at high-speed and with good reliability. Selecting the correct reverse data channel gain value from the stored information for the i.sup.th connection requires knowledge of the current or last data rate for the reverse data channel used by the terminal 17associated with the i.sup.th connection].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke, Liu, and Vanghi because known channel gains that are defined by the air interface standard avoids using slow and potentially inaccurate noise floor measurements at the radio base station serving the sector.

23. Folke, Liu, and Vanghi teach the UE of claim 22, wherein execution of the instructions configures the UE to activate the SCell according to the selected first activation procedure further based on performing the second activation procedure using the stored first receiver gain state [Folke, par 0075, After configuring the UE feedback information with the first reporting rate the network activates the SCell by sending an SCell activation command to the UE. The eNodeB may also configure the UE with the first reporting rate just after sending an SCell activation command to the UE, but waiting longer after sending the activation command may reduce the gains].

s 7, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folke et al. (U.S. Pub No. 2015/0319778 A1) further view of Vanghi et al. (U.S. Pub No. 2003/0031130 Al).

7. Folke creates the method of claim 6, Kim fail to show wherein the normal second activation procedure comprises: using the stored first receiver gain state, performing one or more first measurements on a first signal block transmitted by the SCell; and based on the first measurements, performing the following operations: updating the stored first receiver gain state to a second receiver gain state; and storing first synchronization information.
 	In an analogous art Vanghi show wherein the normal second activation procedure comprises: using the stored first receiver gain state, performing one or more first measurements on a first signal block transmitted by the SCell [par 0032, claim 8, As noted above, the TIA/EIA/IS-856 standard defines five permissible reverse data channel rates, thus configuring the stored channel gain information with all possible reverse data channel gain values is preferable. With this approach, interference estimation is a matter of baseband digital signal processing, which maybe performed at high-speed and with good reliability. Wherein accessing pre-defined channel gain value information comprises accessing stored channel gain value information comprising predefined gain values corresponding to said reverse data channel gain and said reverse data rate control channel gain]; and based on the first measurements, performing the following operations: updating the stored first receiver gain state to a second receiver gain state; and storing first synchronization information 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke and Vanghi because known channel gains that are defined by the air interface standard avoids using slow and potentially inaccurate noise floor measurements at the radio base station serving the sector.

25. Folke discloses the UE of claim 24, Folke fail to show wherein execution of the instructions configures the UE to activate the SCell according to the selected normal second activation procedure based on: using the stored first receiver gain state, performing one or more first measurements on a first signal block transmitted by the SCell; and based on the first measurements, performing the following operations: updating the stored first receiver gain state to a second receiver gain state; and storing first synchronization information.
par 0032, claim 8, As noted above, the TIA/EIA/IS-856 standard defines five permissible reverse data channel rates, thus configuring the stored channel gain information with all possible reverse data channel gain values is preferable. With this approach, interference estimation is a matter of baseband digital signal processing, which may be performed at high-speed and with good reliability. Wherein accessing pre-defined channel gain value information comprises accessing stored channel gain value information comprising predefined gain values corresponding to said reverse data channel gain and said reverse data rate control channel gain]; and based on the first measurements, performing the following operations: updating the stored first receiver gain state to a second receiver gain state; and storing first synchronization information[par 0033, Selecting the correct reverse data channel gain value from the stored information for the i.sup.th connection requires knowledge of the current or last data rate for the reverse data channel used by the terminal 17 associated with the i.sup.th connection. More particularly, in this embodiment, the load estimator 42, which includes or has access to a memory (not shown) containing defined channel gain information, performs the look-up functions required to determine the appropriate reverse data channel and reverse DRC channel gains used in determining the individual interference contributions of each terminal 17. In performing these lookup operations, the load estimator 42 uses each terminal's RRI information to select the correct reverse data channel gain for that terminal 17].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke and Vanghi because known channel gains that are defined by the air interface standard avoids using slow and potentially inaccurate noise floor measurements at the radio base station serving the sector.

7.  	Claims 8. 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folke et al. (U.S. Pub No. 2015/0319778 A1) in view of Vanghi et al. (2003/0031130 Al) in further view of Ryoo et al. (U.S. Pub No. 2018/0192426 Al).

8. Folke and Vanghi convey the method of claim 7, Folke and Vanghi fail to show wherein: performing one or more first measurements on a first signal block transmitted by the SCell comprises: performing at least one first measurement at each of one or more timing offsets covering a range of SCell timing uncertainty; and selecting a particular one of the timing offsets that corresponds to the maximum first measurement for the respective timing offsets; the stored first synchronization information is based on the selected timing offset; and updating the first receiver gain state to the second receiver gain state is based on the maximum first measurement corresponding to the selected timing offset.
 	In an analogous art Ryoo show wherein: performing one or more first measurements on a first signal block transmitted by the SCell comprises: performing at least one first measurement at each of one or more timing offsets covering a range par 0337, a measurement sub-object 1910 may be introduced to configure the locations (offset, BW etc.) of the partial resource and the numerology information together. The measurement sub-object maybe configured to be the same reporting configuration as the measurement object. Therefore, the base station quality value measured for the measurement sub-object is reflected to the triggering condition together with the base station quality value measured for the measurement object)], and selecting a particular one of the timing offsets that corresponds to the maximum first measurement for the respective timing offsets [par 0568, The LTE or NR base station instructs the terminal to derive the cell quality of the NR base station considering the beam whose received signal strength for NR-SS or CSI-RS is in an offset value compared to the maximum measurement value]; the stored first synchronization information is based on the selected timing offset; and updating the first receiver gain state to the second receiver gain state is based on the maximum first measurement corresponding to the selected timing offset [par 0335, The terminal separately stores the base station quality values for the measurement object according to each numerology used for the measurement. Generally, an LI sample value measured every 40 ms is weighted and averaged during an L3 filtering process and reported once every 200 ms. According to the terminal implementation, the LI sample values measured every 40 ms may also be stored separately for each numerology, and weighted and averaged during the L3 filtering process]

26. Claim 26 is a claim to a user equipment to carry out the method of claim 8. Therefore claim 26 is rejected under the same rationale set forth in claim 8.

8.  	Claims 9-11, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folke et al. (U.S. Pub No. 2015/0319778 A1) in view of Vanghi et al. (2003/0031130 Al) in further view of Axmon etal. (U.S. Pub No. 2016/0073370 Al) hereinafter Joakim

9. Folke and Vanghi display the method of claim 7, Folke and Vanghi fail to show wherein the second normal activation procedure further comprises performing the second fast activation procedure using the second receiver gain state and the first synchronization information.
 	In an analogous art Joakim show wherein the second normal activation procedure further comprises performing the second fast activation procedure using the second receiver gain state and the first synchronization information [par 0052, 0167, Setting the value of the channel quality indicator may, according to some embodiments, further comprise, if the synchronization signal based detection indicates that the secondary cell is detected: determining a synchronization signal based time deviation between the preliminary time reference. The method starts in step 200 where a SCell activation request is received from the network node. When the UE receives an activation request (to a known or unknown SCell) in step 200 it is first checked in step 205 whether or not the UE has any reasonably fresh (recent) information about the gain state for the full bandwidth (a fullband SCC gain state having been recently made, e.g. within a specified time period)].


10. Folke and Vanghi describe the method of claim 7, Folke and Vanghi fail to show wherein the second fast activation procedure comprises: using the second receiver gain state and the first synchronization information, performing one or more second measurements on a second signal block transmitted by the SCell; and determining channel state information (CSI) for the SCell based on the one or more second measurements.
 	In an analogous Joakim show wherein the second fast activation procedure comprises using the second receiver gain state and the first synchronization information [par 0167, When the UE receives an activation request (to a known or unknown SCell) in step 200 it is first checked in step 205 whether or not the UE has any reasonably fresh (recent) information about the gain state for the full bandwidth (a fullband SCC gain state having been recently made, e.g. within a specified time period). The gain state maybe known e.g. from previous measurement occasion where full bandwidth has been used during reception, or from recent SCell activities on the concerned SCC], performing one or more second measurements on a second signal block transmitted by the SCell [par 0170, determination of common reference signal based time deviation (CRS-PDP) and CSI measurements in the first available subframe containing synchronization signals (e.g. subframe 0 or 5 in case of FDD, subframe O and 5 for TDD S-SSIG]; and determining channel state information (CSI) for the SCell based on the one or more second measurements [par 0184, The first available subframe for gain search (compare with step 210 of FIG. 5) is indicated by 184, and the first available subframe for SS-PDP, CRS-PDP and CSI measurements (compare with step 255 of FIG. 5) is indicated by 185 (measurements may be performed in subframe 5 or 0 depending on which of them is most imminent in time)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke, Vanghi, and Joakim because provide methods and arrangements for attaining time synchronization to a secondary cell in carrier aggregation scenarios.

11. Folke, Vanghi, and Joakim disclose the method of claim 10, Kim, Axmon, and Vanghi fail to show wherein the second fast activation procedure further comprises updating at least one of the stored second receiver gain state and the stored first synchronization information based on the one or more second measurements.
 	In an analogous art Joakim show wherein the second fast activation procedure further comprises updating at least one of the stored second receiver gain state and the stored first synchronization information based on the one or more second measurements [par 0167, The method starts in step 200 where a SCell activation request is received from the network node. When the UE receives an activation request (to a known or unknown SCell) in step 200 it is first checked in step 205 whether or not the UE has any reasonably fresh (recent) information about the gain state for the full bandwidth (a fullband SCC gain state having been recently made, e.g. within a specified time period). The gain state maybe known e.g. from previous measurement occasion where full bandwidth has been used during reception, or from recent SCell activities on the concerned SCC].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke, Vanghi, and Joakim because provide methods and arrangements for attaining time synchronization to a secondary cell in carrier aggregation scenarios.

27. Folke and Vanghi display the UE of claim 25, Folke and Vanghi fail to show wherein execution of the instructions configures the UE to activate the SCell according to the selected normal second activation procedure further based on performing the second fast activation procedure using the second receiver gain state and the first synchronization information.
 	In an analogous art Joakim show wherein execution of the instructions configures the UE to activate the SCell according to the selected normal second activation procedure further based on performing the second fast activation procedure using the second receiver gain state and the first synchronization information [par 0052, 0167, Setting the value of the channel quality indicator may, according to some embodiments, further comprise, if the synchronization signal based detection indicates that the secondary cell is detected: determining a synchronization signal based time deviation between the preliminary time reference. The method starts in step 200 where a SCell activation request is received from the network node. When the UE receives an activation request (to a known or unknown SCell) in step 200 it is first checked in step 205 whether or not the UE has any reasonably fresh (recent) information about the gain state for the full bandwidth (a fullband SCC gain state having been recently made, e.g. within a specified time period)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke, Vanghi, and Joakim because provide methods and arrangements for attaining time synchronization to a secondary cell in carrier aggregation scenarios.


28. Folke and Vanghi provide the UE of claim 25, Folke and Vanghi fail to show wherein execution of the instructions configures the UE to activate the SCell according to the selected fast second activation procedure based on: using the second receiver gain state and the first synchronization information, performing one or more second measurements on a second signal block transmitted by the SCell; and determining channel state information (CSI) for the SCell based on the one or more second measurements.
 	In an analogous art Joakim show wherein execution of the instructions configures the UE to activate the SCell according to the selected fast second activation procedure based on: using the second receiver gain state and the first synchronization information[par 0167, When the UE receives an activation request (to a known or unknown SCell) in step 200 it is first checked in step 205 whether or not the UE has any reasonably fresh (recent) information about the gain state for the full bandwidth (a fullband SCC gain state having been recently made, e.g. within a specified time period). The gain state maybe known e.g. from previous measurement occasion where full bandwidth has been used during reception, or from recent SCell activities on the concerned SCC]„ performing one or more second measurements on a second signal block transmitted by the SCell [par 0170, determination of common reference signal based time deviation (CRS-PDP) and CSI measurements in the first available subframe containing synchronization signals (e.g. subframe 0 or 5 in case of FDD, subframe O and 5 for TDD S-SSIG] and determining channel state information (CSI) for the SCell based on the one or more second measurements[par 0184, The first available subframe for gain search (compare with step 210 of FIG. 5) is indicated by 184, and the first available subframe for SS-PDP, CRS-PDP and CSI measurements (compare with step 255 of FIG. 5) is indicated by 185 (measurements may be performed in subframe 5 or 0 depending on which of them is most imminent in time)].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke, Vanghi, and Joakim because provide methods and arrangements for attaining time synchronization to a secondary cell in carrier aggregation scenarios.


29. Folke and Vanghi provide the UE of claim 28, Folke and Vanghi fail to show wherein execution of the instructions configures the UE to activate the SCell according to the selected fast second activation procedure further based on updating at least one of the stored second receiver gain state and the stored first synchronization information based on the one or more second measurements.
par 0167, The method starts in step 200 where a SCell activation request is received from the network node. When the UE receives an activation request (to a known or unknown SCell) in step 200 it is first checked in step 205 whether or not the UE has any reasonably fresh (recent) information about the gain state for the full bandwidth (a fullband SCC gain state having been recently made, e.g. within a specified time period). The gain state maybe known e.g. from previous measurement occasion where full bandwidth has been used during reception, or from recent SCell activities on the concerned SCC].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke, Vanghi, and Joakim because provide methods and arrangements for attaining time synchronization to a secondary cell in carrier aggregation scenarios.


9.  	Claims 16-18, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folke et al. (U.S. Pub No. 2015/0319778 A1) in further view of Axmon et al. (U.S. Pub No. 2016/0073370 Al) hereinafter Joakim


 	In an analogous art Joakim show further comprising, prior to sending the request to activate the particular SCell to the particular UE, receiving a first valid measurement report pertaining to the particular SCell from the particular UE, wherein the first duration is also a function of a second duration between receiving the first valid measurement report and sending the request to activate the particular SCell [par 0034, 0035, A typical example requirement on the maximum acceptable delay (latency) for SCell activation (from reception of the activation command until valid channel state information (CSI) is transmitted to the network) may comprise that, for SINR>-3 dB, activation shall be completed within 24 ms if the cell is known (typically defined as e.g. RSRP measurements having been reported to the network within the last period of a length equal to the minimum of 5 DRX cycles and 5 SCell measurement cycles]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke and Joakim because provide methods and arrangements for attaining time synchronization to a secondary cell in carrier aggregation scenarios.


 	In an analogous art Joakim show wherein: if the second duration is greater than a first threshold, TO, that is a function of the receiver activity rate [par 0036, 34 ms if the cell is unknown, often referred to as blind activation (typically defined as e.g. RSRP measurements not having been reported within the period above)], the first duration is less than or equal to a first value; otherwise, the first duration is less than or equal to a second value that is less than the first value [par 0035, 24 ms if the cell is known (typically defined as e.g. RSRP measurements having been reported to the network within the last period of a length equal to the minimum of 5 DRX cycles and 5 SCell measurement].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke and Joakim because provide methods activation shall be completed within 24 ms if the cell is known (typically defined as e.g. RSRP measurements having been reported to the network within the last period of a length equal to the minimum of 5 DRX cycles and 5 SCell measurement cycles]


18. Folke and Joakim creates the method of claim 17, Kim and Axmon fail to show wherein if the second duration is less than or equal to TO, the first duration is: less than or equal to the second value if the receiver activity rate is greater than a second 
 	In an analogous art Joakim show wherein if the second duration is less than or equal to TO, the first duration is: less than or equal to the second value if the receiver activity rate is greater than a second threshold [par 0035, 24 ms if the cell is known (typically defined as e.g. RSRP measurements having been reported to the network within the last period of a length equal to the minimum of 5 DRX cycles and 5 SCell measurement cycles)], Tl; and less than or equal to a third value otherwise, wherein the third value is less than the second [par 0036, 34 ms if the cell is unknown, often referred to as blind activation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke and Joakim because provide methods and arrangements for attaining time synchronization to a secondary cell in carrier aggregation scenarios.


32. Folke discloses the network node of claim 30, Folke fail to show where execution of the instructions further configures the network node to: prior to sending the request to activate the particular SCell to the particular UE, receiving a first valid measurement report pertaining to the particular SCell from the particular UE, wherein the first duration is also a function of a second duration between receiving the first valid measurement report and sending the request to activate the particular SCell.

 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Folke and Joakim because provide methods and arrangements for attaining time synchronization to a secondary cell in carrier aggregation scenarios.

33. Claim 33 is a claim to a node to carry out the method of claim 17. Therefore claim 33 is rejected under the same rationale set forth in claim 17.

34. Claim 34 is a claim to a node to carry out the method of claim 18. Therefore claim 34 is rejected under the same rationale set forth in claim 18.



Response to Arguments


Although this passage discusses “SCell activation delay which is the time required by the UE to activate the SCell”, it is silent about the “determining a receiver activity rate for the UE', i.e., the UE determining its own “receiver activity rate”. Rather, the passage discloses a solution of “enabling the eNodeB to quickly detect when the UE has activated the SCell”. In other words, to the extent that Folke [0049] discloses “determining a receiver activity rate for the UE”, it is done by the network (i.e., eNodeB) rather than by the UE, as claims 1 and 20 require.

The examiner respectfully disagrees paragraphs 0053, 0052, Configuring the UE to send one or more types of feedback information to the radio network node with the first reporting rate, wherein the UE feedback information is associated with the reception of signals on the said configured and deactivated SCell.
	Determining upon the reception of the feedback information sent by the UE according to the first reporting rate that the said SCell is activated. The paragraphs shows the UE determining the receiver activity rate.


Furthermore, this passage is silent about “a periodic SCell measurement cycle configured for the UE by the network node”. There is nothing to suggest that the UE activation/deactivation of the SCell is “periodic” or that it is related to an “SCell measurement cycle configured for the UE by the network node”.

The examiner respectfully disagrees paragraph 0101 of Folke shows “The UE can perform signal measurements such as RSRP and RSRQ on a non-configured cell and also on a deactivated SCell. In the latter case the UE measures sparsely typically once every network configured SCell measurement cycle. In case the network receives measurement results of the measurement, e.g. RSRP, performed by the UE on the SCell to be activated then the network may decide to adapt the UE feedback reporting rate after sending the SCell activation command to the UE”, the paragraph shows a periodic SCell measurement cycle configured for the UE.


Furthermore, Folke [138] is silent about the explicit request “identifying the SCell” as claims 1 and 20 require.

The applicant’s claims does not state an explicit request “identifying the SCell therefore applicant’s argument is moot, but Folke paragraphs 0104-0111 shows The UE may also be pre-configured or receive an explicit indication or a message from the network, which message informs the UE of predefine rules such as an SCell activation command.


However, claims 1 and 20 require the UE to “select one of a plurality of activation procedures for the SCell based on the receiver activity rate”. A “feedback reporting rate” is not the same as an “activation procedure for the SCell”, and generic “pre-defined rules” are not the same as “receiver activity rate”. Folke [0144] cited by the Examiner also fails to disclose a UE “selecting one of a plurality of activation procedures for the SCell based on the receiver activity rate”.
Rather, Folke’s network node configures the UE with a “first reporting rate” to use during SCell activation, without regard to any particular SCell activation procedure selected by the UE in any way, including “based on UE receiver activity rate”.


The examiner respectfully disagrees paragraph 0151, Detecting the activation of the additional serving cell based on reception of feedback information from the wireless device 750.
 	Paragraphs 0144 and 0145 shows the wireless device 750 receives the command to activate the additional serving cell, or when the wireless device 750 actually activates the additional serving cell, Detecting the activation of the additional serving cell based on reception of feedback information from the wireless device 750.



This “certain reference time” is not a “duration, T, since the UE’s last measurement of a signal transmitted by the SCell”. Rather, it is a duration “after the SCell has been activated” when “the UE shall send feeback”. Folke [0106] and [0112] are silent about a “duration, T, since the UE’s last measurement of a signal transmitted by the SCell”

The examiner respectfully disagrees par 0171, shows a time period between performing a measurement for the additional serving cell and reception of the command from the network node 710 to activate the additional serving cell is shorter than a threshold; and/or that radio characteristics of the radio environment for the wireless device 750 are stable since performing the measurement for the additional serving cell. The paragraph show 


Since Liu is completely silent about “saturation”, it cannot disclose “detecting measurement saturation in each of one or more signal blocks transmitted by the SCell”. For the same reason, Liu cannot disclose the operation of “based on the power measurements and saturation detection, selecting one of the gain settings” recited in claims 4 and 22.

The examiner respectfully disagrees paragraphs 0040, 0050, of LIU shows The OFDM receivers 54 are adapted to output signals to a connected channel compensation module 60 and channel estimation module 62. The channel compensation module 60 is 
  	The channel estimation module 62 generates an estimate of the channel frequency response matrix (3) by performing a calibration comparing known original transmission signals with signals received at the receiver 50. That is, known calibration signals are transmitted separately or as part of a data transmission, with the received versions of these calibration signals being compared to the originals to determine what compensation must be applied to the data signals. The examiner believes the compensation module and calibration of signals accounts for signal saturation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468